Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  
REASONS FOR ALLOWANCE
The following is an examiner's statement of reasons for allowance:
There is no teaching or suggestion in the prior art of the claimed limitations, as presented in the independent claims, specifically receiving configuration information related to a plurality of PDSCH time-domain resource assignment candidates, each of the plurality of PDSCH time-domain resource assignment candidates includes information about a minimum offset value for an interval between a slot in which downlink control information (DCI) is received and a slot to which a PDSCH is allocated, receiving the DCI for scheduling the PDSCH, the DCI includes information for determining one assignment candidates and receiving the PDSCH based on a minimum offset value, determining a PDSCH time-domain resource assignment candidate by the DCI for scheduling of the PDSCH related to system information (SI) or a random access response (RAR), the PDSCH is received without applying of the minimum offset value of the determined PDSCH time-domain resource assignment candidate as detailed in the dependent claims for such limitations.

The closest prior art found by the Examiner is the previously cited references namely, (US 2019/0297629 A1) and (US 2021/0120572 A1).

For these reasons, in conjunction with the other claim limitations puts this case in condition for allowance.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee; such submission should be clearly labeled "Comments on Statement of Reason for Allowance."  

Correspondence Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDELNABI O MUSA whose telephone number is (571)270-1901, and email address is abdelnabi.musa@uspto.gov ‘preferred’. The examiner can normally be reached on M-F 9:00 am - 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kizou, Hassan, can be reached on 571-2723088.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information 



/ABDELNABI O MUSA/Primary Examiner, Art Unit 2472